OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                            AUSTIN




                         oplnloa Ror 047el
                         R*I ~~thhority
                                      0r thr Tsnr       ?ribaa
                             Boardto pornitmIlllet l&or
                             ta k uhedlin hanehtlng erope
                             for prltstrinflir1eu6lrr
         x0 an in roorlpt of pour letter of Jul9 17, 1w!:,
srkl~ tllofollow* ro~uart  of tldr bapartcont:
         ViUl 9011ploarr adrlrr me what&w or not
    th eTsa rr tia bo aa r h
                           d o th e
                                  lutharlty to
    pernit prlroa lrbor ta br umd in hanehtlnn,
    oropr tar lndlrl6ualh
         =Thlr nq\uo* 18 firwpt4d b9 00&Q of lrttrr
    hornto rtkrhed. '
F’   529
,